Citation Nr: 1130790	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for lumbar spine disability, as secondary to the service-connected residuals of bilateral knee injuries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran initially requested a personal hearing with a Decision Review Officer (DRO) and a Veterans Law Judge, he later withdrew his hearing request in January 2010.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2010).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a lumbar spine disability, as secondary to the service-connected residuals of bilateral knee injuries, has indeed been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for a lumbar spine disability, as secondary to the service-connected residuals of bilateral knee injuries, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed September 1993 rating decision, the RO in Waco, Texas continued a previous denial of service connection for a lumbar spine disability,  as secondary to the service-connected knee disability.

2.  The evidence associated with the claims folder subsequent to the Waco RO's September 1993 rating action, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability, as secondary to the service-connected residuals of bilateral knee injuries. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision, which continued a prior denial of service connection for a lumbar spine disability, as secondary to the service-connected knee disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the September 1993 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for a lumbar spine disability, as secondary to the service-connected residuals of bilateral knee injuries.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) has changed the standard for processing veterans' claims.  The VCAA provides for the duties to notify and to assist an appellant in the development of his/her claim but leaves intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA not required to provide a medical examination or opinion).

Specifically, in a new and material claim, the VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with VCAA notice letters in July 2006, October 2006 and June 2008.  The Board need not, however, address the adequacy of these notice letters, or whether VA has met its duty to assist the Veteran in the development of his claim.  This is so because, as will be discussed in further detail in the following decision, the Board finds that the evidence received since the September 1993 final denial is new and material.  As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  Thus, the Board will proceed to a decision.  

Analysis 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in March 2006, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  See also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  An additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Board observes that the Veteran does not contend that he has a low back disability that is directly due to his military service.  Rather, the Veteran argues that his service-connected knee disabilities have caused or aggravated his low back disability.  See March 2006 claim.  See also January 2008 substantive appeal.  Accordingly, the Board's analysis will address only the matter of secondary service connection.

The Veteran was originally denied service connection for a low back disability as secondary to a service-connected knee disability in a June 1986 rating action.  He was notified of this decision and of his appeal rights but did not initiate an appeal of that denial.

Thereafter, in July 1993, the Veteran attempted to reopen his previously denied claim. That issue was denied in a September 1993 rating action.  While the September 1993 notification letter did not specifically state that the prior denial of service connection for a lumbar spine disability was continued, a copy of the September 1993 rating action was attached to the notification letter and provided to the Veteran.  This rating action clearly indicates that the prior denial of service connection for a lumbar spine disability on a secondary basis was confirmed and continued. 

When the Veteran's claim of entitlement to service connection for a low back disability was denied in September 1993, the record contained the Veteran's service treatment records, private treatment records and VA examination reports. These documents indicate that the Veteran had been diagnosed with degenerative changes of the L5 - S1 apophyseal joint.  He had also been granted service connection for residuals of a right knee injury. 

Based on this evidence, the September 1993 rating action continued the prior denials of service connection for a low back disability as secondary to a service-connected knee disability.  The basis of the continued denial was the lack of competent evidence of a nexus between a back disability and the Veteran's service-connected right knee disability (in other words, a deficiency in the third Wallin element).

The September 1993 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010). As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since September 1993] raises a reasonable possibility of substantiating the Veteran's claim.

As noted above, in the September 1993 rating action, the Waco RO denied the Veteran's claim of entitlement to service connection for a low back disability, as secondary to the service-connected knee disability, because there was no evidence of a relationship between a back disability and the service-connected knee disability.  While the Veteran was service-connected for a right knee disability at the time of the September 1993 rating action, he was subsequently granted service connection for a left knee disability by the RO in a June 1996 rating action.  

In addition, evidence received after the September 1993 rating action includes VA treatment records, VA examination reports, lay statements and records from the Social Security Administration.  Specifically, in a November 2008 statement, the Veteran indicated that he did not hurt his back while in the Army, but that he had injured his back "numerous times by lifting things with his back, because [he] couldn't lift with [his] legs."  Specifically, the Veteran argued that "[d]ue to countless times . . . injuring [his] back because of [his] knees giving way, and [after] years of having to lift things improperly because [he] couldn't lift with [his] legs," his service-connected knee disabilities "greatly contributed" to his low back disability. 

In a statement received in January 2008, the Veteran's daughter, G.G., indicated that she worked with her father for several years in his cabinet shop.  She recalled that, during the summer of 1998, she witnessed the Veteran fall to the floor in pain after his knee gave way while hanging a cabinet.  It was further stated that in an attempt to prevent the cabinet from falling to the floor the Veteran pulled "something" in his back.  G.G. also noted that the Veteran had hurt his back on several occasions because "his knee [gave] away on him." 

The Board finds that the newly received evidence addresses the basis of the prior denial in that the evidence now describes the Veteran sustaining a back injury after his service-connected knees gave way.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the Veteran has been diagnosed with degenerative changes of the L5 - S1 apophyseal joint, and has been granted service connection for bilateral knee disabilities, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability, as secondary to the service-connected residuals of bilateral knee injuries, has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for a low back disability, on a secondary basis, will be addressed immediately below.]  


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a low back disability, as secondary to the service-connected residuals of bilateral knee injuries, is granted.  The appeal is granted to this extent only.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for a low back disability, as secondary to the service-connected residuals of bilateral knee injuries, must be remanded for further evidentiary development.  

As described above, there is now of record evidence, in the form of a January 2008 statement, which indicates that the Veteran suffered a back injury as a result of one of his service-connected knees giving way. This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, while the Veteran's daughter is competent to testify as to events that she observed (such as the Veteran falling and injuring his back), the record does not indicate that she has the necessary medical training or experience to comment on complex medical questions such as whether the Veteran's knee disabilities have resulted in, or aggravated, a chronic low back disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Board also observes that the record contains two VA examination reports which opine on the etiology of the Veteran's back disability.  Specifically, after reviewing the Veteran's claims folder and conducting a physical examination, an August 2006 VA examiner stated that the Veteran's back disability "was not caused/aggravated by his bilateral knee condition" because "the structural pathology in the [Veteran's] lumbar spine most likely does not represent a secondary condition caused by [a] structural lower extremity disability."  The examination report does not, however, include any rationale as to why the Veteran's bilateral knee disabilities did not aggravate his lumbar spine disability.  

In addition, after reviewing the Veteran's claims folder and conducting a physical examination in June 2008, a VA examiner stated that the Veteran's "current lumbar spine condition is related to the degenerative aging process."  The examiner further stated that, while the Veteran's bilateral knee disabilities "may have given way or caused altered lifting behavior, [they] have not caused the formation of degenerative changes in the spinal column itself."  While the examiner acknowledged that the Veteran experienced "episodes of back pain associated with lifting," she also indicated that "these episodes do not create structural changes in the spine."  Similar to the August 2006 VA examiner, the June 2008 VA examiner did not provide any rationale as to why the Veteran's service-connected bilateral knee disabilities did not aggravated his current back disability.  Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."].  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Consequently, this case contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran has a low back disability which has been aggravated by his service-connected bilateral knee disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the claim for service connection for a low back disability, as secondary to the service-connected residuals of bilateral knee injuries.  

2.  Obtain and associate with the claims folder copies of records of any low back treatment that the Veteran may have received at the VA Medical Center in Lexington, Kentucky since March 2010.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any low back disability that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

The examiner should opine as to whether any low back disability shown on examination is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of right and left knee injuries.  The examiner should specifically comment on whether the Veteran's inability to lift heavy objects with his legs has aggravated any identified low back disability.  If the Veteran is found to have a low back disability that is aggravated by a service-connected knee disability, the examiner should quantify the approximate degree of aggravation.  

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for a low back disability, as secondary to the service-connected residuals of bilateral knee injuries.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court For additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


